ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                     )
                                                 )
WEB, LLC                                         ) ASBCA Nos. 62705, 62752, 62811
                                                 )
Under Contract No. W912L1-18-C-7010              )

APPEARANCE FOR THE APPELLANT:                       Theodore L. Manos, Esq.
                                                     Robertson Hollingsworth Manos & Rahn, LLC
                                                     Charleston, SC

APPEARANCES FOR THE GOVERNMENT:                     Scott N. Flesch, Esq.
                                                     Army Chief Trial Attorney
                                                    CPT Ethan S. Chae, JA
                                                    Dana J. Chase, Esq.
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

       For reasons indicated by the appellant in its request received June 8, 2021, the
appeals are hereby dismissed without prejudice pursuant to Board Rule 18. Unless either
party or the Board acts to reinstate the appeals within one year from the date of this
Order, the dismissal shall be deemed with prejudice.

      Dated: June 10, 2021



                                               REBA PAGE
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62705, 62752, 62811, Appeals of
WEB, LLC, rendered in conformance with the Board’s Charter.

      Dated: June 11, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals